Per Curiam.
This is exactly the case of Craddock v. Armor, in which such a marginal annexation to the name of one of the parties, was not allowed to change his character of promissor to that of a guarantor. Here, it is true-, the obligatory words of *46the instrument are strictly applicable to the principal contractor; but so they were in the case just quoted, for the debt was declared to be payable in “ meat at my stall;” and it is too clear for a doubt, that the parties meant to join in the same engagement. Whether the promise was joint or several, has not been argued, and we do not at present decide it.
Judgment reversed, and a venire de novo awarded.